DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 5, 6, 10, 11, 13-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwefe et al. (USP 9,915,138).
With respect to claim 1, Schwefe et al. disclose a system for drilling a wellbore, the system comprising: a bottomhole assembly (BHA) (130) including: a cutting tool (150) having a body and a longitudinal axis oriented in a longitudinal direction (axis through center waterway in figure 3A); an active element (160/340’) connected to the body, the active element moveable relative to the body at least partially in the longitudinal direction of the cutting tool (see figure 3A and column 5 line 61-column 6 line 52); an actuator (155/350’) coupled to the active element and configured to move the active element; at least one sensor (175), the sensor configured to measure at least one downhole parameter (see column 4 lines 4-11); and at least one processor (172) in communication with the at least one sensor and the actuator to move the active element based on a difference between the at least one downhole parameter and a target parameter (see column 6 lines 44-46 column 8 line 31-column 9 line 3, wherein the desired parameter is the target parameter).
With respect to claim 2, Schwefe et al. disclose the at least one sensor (175) being a rotational speed sensor (see column 4 lines 7-11) positioned in the BHA (see column 4 lines 7-11) to measure a rotational speed of the cutting tool, and wherein the processor is further configured to calculate the difference between the at least one downhole parameter and the target parameter by comparing the rotational speed of the cutting tool to a historical value of a cutting tool rotational speed, or to a rotational speed of a torque source of the cutting tool (see column 6 lines 44-46 column 8 line 31-column 9 line 3, wherein the desired parameter is the target parameter, and controlling torque controls RPM).
With respect to claim 5, Schwefe et al. disclose the at least one sensor being a force sensor positioned in the BHA and configured to measure a weight-on-bit (WOB), wherein the processor is further configured to calculate the difference between the at least one downhole parameter received from the at least one sensor and the target parameter by comparing the WOB to a target WOB (see column 10 lines 14-21, wherein WOB is a parameter and see column 6 lines 44-46 column 8 line 31-column 9 line 3, wherein the desired parameter is the target parameter).
With respect to claim 6, Schwefe et al. disclose the at least one sensor being a torque sensor positioned in the BHA to measure a torque on the cutting tool, wherein the processor is further configured to calculate the difference between the at least one downhole parameter received from the at least one sensor and the target parameter by comparing the torque on the cutting tool to a torque applied by a torque source (see column 8 lines 31-39, wherein torque is a parameter and see column 6 lines 44-46 column 8 line 31-column 9 line 3, wherein the desired parameter is the target parameter).
	With respect to claim 10, Schwefe et al. disclose a system for drilling a wellbore, the system comprising: a bit (150) having a longitudinal axis about which the bit is rotatable; an active element (160/340’) positioned in the bit, the active element moveable relative to the bit along the longitudinal axis (see figure 3A and column 5 line 61-column 6 line 52); an actuator (155/350’) that applies a force to the active element to move the active element; at least one sensor (175) configured to measure at least one downhole parameter (see column 4 lines 4-11); and a processor (172) in communication with the at least one sensor and the actuator to move the active element toward an extended state when the at least one downhole parameter exceeds an actuation threshold value and move the active element toward a retracted state when the at least one downhole parameter is within a deactivation threshold value (see column 6 lines 24-28, column 6 lines 44-46, and column 8 line 31-column 9 line 3, wherein the desired parameter is the target parameter).
With respect to claim 11, Schwefe et al. disclose the actuation threshold value and the deactivation threshold value being different (see column 8 lines 31-41, wherein the pad extension is controlled based on the desired parameters, therefore the pad is actuated when it is desired to adjust a measured parameter and wherein when the pad retracts it is in the deactivation threshold value).
With respect to claim 13, Schwefe et al. disclose the at least one sensor being a first sensor, the at least one downhole parameter being a first downhole parameter, and the actuation threshold value being a first actuation threshold value, the system further comprising: a second sensor, where the processor is configured to actuate the actuator to move the active element a first distance when the first downhole parameter exceeds the first actuation threshold value, and the processor is configured to move the active element a second distance when a second downhole parameter from the second sensor exceeds a second actuation threshold value (see figure 4, wherein the pad extends distance d and max distance 444 based on measured parameters).
With respect to claim 14, Schwefe et al. disclose the at least one downhole parameter being a first downhole parameter and the actuation threshold value being a first actuation threshold value, the processor further being configured to move the active element a first distance when the first downhole exceeds the first actuation threshold value, and the processor is configured to move the active element a second distance when a second downhole parameter exceeds a second actuation threshold value (see figure 4, wherein the pad extends distance d and max distance 444 based on measured parameters).
With respect to claim 15, Schwefe et al. disclose the first downhole parameter and the second downhole parameter being the same downhole parameter, and the first actuation threshold value and the second actuation threshold value are different magnitudes for the same downhole parameter (see figure 4, wherein the pad extends distance d and max distance 444 based on measured parameters).
With respect to claim 16, Schwefe et al. disclose a method of controlling a bit, comprising: tripping the bit into a downhole environment (see figure 3A), the bit having an active element (160/340’) that is movable relative to a longitudinal axis of the bit (see figure 3A); applying torque to the bit in the downhole environment (see column 1 lines 22-34); measuring at least one downhole parameter (via 175); comparing the at least one downhole parameter against a target parameter value (see column 6 lines 24-28, column 6 lines 44-46, and column 8 line 31-column 9 line 3, wherein the desired parameter is the target parameter); and when the at least one downhole parameter is beyond an actuation threshold value of the target parameter value, moving the active element relative to the bit (see column 5 line 61-column 6 line 67).
With respect to claim 17, Schwefe et al. disclose further comprising: moving the active element relative to the bit when the at least one downhole parameter is within a deactivation threshold value of the target parameter value (see column 5 line 61-column 6 line 67, wherein the pad 340’ retracts, which is the deactivation threshold value).
With respect to claim 18, Schwefe et al. disclose wherein moving the active element relative to the bit includes controlling a valve (354’) between a closed state and at least one open state and thereby applying a hydraulic force that moves the active element (see figure 3A and column 7 line 65- column 8 line 11).
With respect to claim 22, Schwefe et al. disclose the bit including a cutting structure (318’) separate from the active element, wherein the cutting structure separate from the active element is axially fixed relative to the longitudinal axis of the bit (see figure 3A).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 3 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefe et al. in view of Edwards et al. (USP 8,121,971).
With respect to claims 3 and 19, Schwefe et al. does not disclose a rolling average.  Edwards disclose running averages over elapsed periods of time may be used with measurement data (see column 10 lines 46-61).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Schwefe by including running averages as taught by Edwards as it is in known to use real time data or running averages.  
With respect to claim 20, Schwefe et al. in view of Edwards disclose the rolling average being a first rolling average and the actuation threshold value being a first actuation threshold value, wherein comparing the at least one downhole parameter against the target parameter value includes: calculating a second rolling average of the least one downhole parameter, the first rolling average and second rolling average being averaged over different time periods; and comparing the second rolling average to the first actuation threshold value or to a second actuation threshold value (wherein as the running averages continue, the first few measurements taken are considered a first rolling average, and the following measurements taken are considered a second average, and as modified the rolling averages are compared to an actuation threshold).
With respect to claim 21, Schwefe et al. in view of Edwards disclose wherein moving the active element relative to the bit includes moving the active element relative to the bit when either the second rolling average exceeds the first actuation threshold value, or the second rolling average exceeds the second actuation threshold value (wherein the active element moves in order to achieve a desired parameter).

5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefe et al. in view of Marshall (WO 2019/005709).
With respect to claim 4, Schwefe et al. discloses a control system having a sensor, but does not disclose a formation sensor.  Marshall disclose a control mechanism for a valve which comprises sensors (660-2) to measure a property of the formation (see paragraph 80).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwefe et al. by including a formation sensor as taught by Marshall in order to control the valve and thus the active element based on measured formation properties. 

6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefe et al. in view of Hay et al. (US 2021/0198996).
With respect to claim 7, Schwefe et al. disclose a motor, but does not disclose the at least one sensor including one or more pressure sensor positioned to measure a pressure drop across the downhole motor.  Hay et al. disclose that sensors which measure pressure drop across a motor are known in order to achieve target drilling parameters (see paragraph 27).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwefe et al. by including a sensor to measure pressure drop across the motor as taught by Hay et al. in order to regular the power and torque output of the motor.

7.	Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwefe et al.
	With respect to claim 8, Schwefe et al. does not disclose the stroke distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an active element having a maximum stroke between 0.1 in. (0.25 cm) and 1.5 in. (3.81), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 12, Schwefe et al. does not disclose which value is closer to the target parameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set the deactivation threshold value being closer to a target parameter than the activation threshold value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involved only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicole Coy/Primary Examiner, Art Unit 3672